DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 33-49 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 33-35 and 38-46 are rejected under 35 U.S.C. 103 as being unpatentable over Popp et al. (U.S. Patent Application Publication 2004/0030436) in view of Lee et al. (U.S. Patent Application Publication 2015/0362908).
Regarding claim 33, Popp et al. discloses an appliance for automated visual inspection of at least two items, the appliance comprising: 
a. at least two inspection assemblies each comprising a camera assembly, the inspection assemblies configured to inspect the two items (Figs. 4A and 12; paragraph [0112] – the system comprises an inspection system 1104 having a plurality of inspection devices (identified generally in Fig. 4A as reference character 1106) positioned at various places along the production line 1102 to inspect different components of each composite product produced; paragraph [0113] – as a particular example, two such cameras coupled to a processor running software can be used to inspect the amount of overlap between fastening components 82, 84, of fastening system 80 using in connection with the above-described training pants, at or near the leg and waste extremes of fastening system 80 (Figs. 1-3)); 
b. a controller in data communication with said at least two inspection assemblies, the controller configured to accept input describing a relationship between the two items and, based on the relationship, automatically load item profiles for inspection of the two items (Figs. 4A and 12; paragraph [0112] – the system comprises an inspection system 1104 having a plurality of inspection devices (identified generally in Fig. 4A as reference character 1106) positioned at various places along the production line 1102 to inspect different components of each composite product produced; paragraph [0113] – as a particular example, two such cameras coupled to a processor running software can be used to inspect the amount of overlap between fastening components 82, 84, of fastening system 80 using in connection with the above-described training pants, at or near the leg and waste extremes of fastening system 80 (Figs. 1-3); paragraph [0114] – the machine vision system is configured to provide an indication of when it senses an error or failure of its tools (e.g., the object to be inspected is not present of there is insufficient gray scale signal strength due to poor contrast resulting from material variability, lighting variability, presentation of the object to the camera lens, and/or camera focus/aperture settings) – in such case, the machine vision system may or may not provide an inspection parameter, but it is preferable that such system provides an indication of the existence of an inspection failure (such as a tool failure) so that any data can be addressed accordingly (e.g., data relating to an incomplete/inaccurate inspection or a failed tool may be discarded, ignored, or discounted in value); paragraph [0119] – an information exchange 1110 is connected to receive inspection data from inspection system 1104 – preferably, the information exchange 1110 is also connected to one or more manufacturing-related databases and systems such as, for example, a quality system 1112, a machine set point database 1114, a registration control system 1116, an operator display/interface 1118, a waste/delay database 1120, or a raw material database 1122; paragraphs [0120]-[0131] – the information exchange 1110 is configured to perform one or more of the exemplary tasks as described in those paragraphs; paragraph [0153] – Fig. 4B schematically illustrates information flow to and from an information exchange; the input describing the relationship between the two items is received from the information exchange, which controls all of the information needed to determine whether the items pass/fail along with how the items correlate to one another, which also reads on each item having their own profile because the tolerances and whatnot are known for each item).  
However, Popp et al. fails to disclose automatically loading item profiles for configuring the inspection assemblies prior to inspection of the two items.
Referring to the Lee et al. reference, Lee et al. discloses an appliance for automated visual inspection of at least two items, the appliance comprising: automatically loading item profiles for configuring the inspection assemblies prior to inspection of the two items (paragraph [0008] - once an inspection recipe has been set up, there are certain circumstances that can cause that inspection recipe to be no longer suitable for inspection of the type of wafers and tool that it was setup for - for instance, a change in one or more fabrication processes performed on the wafers, which an inspection recipe was setup for, may cause that inspection recipe to detect an abnormal number of defects on the wafers, which may not even be defects if the change in the one or more fabrication processes do not cause the wafers to be defective - in other words, not all variations in fabrication processes cause defects on wafers even though the resulting variations on the wafers can be detected as defects by an inspection recipe - in addition, if there are certain changes in the inspection tool itself (e.g., due to drift in one or more properties of one or more optical elements of the inspection tool), the changes in the inspection tool can cause an inspection recipe to be no longer suitable for inspection of the wafers the recipe was setup for; paragraph [0009] - inspection results can therefore be influenced by a number of factors that are unrelated to the defects on the wafer - in order for the inspection results to reflect what is actually happening on the wafer, therefore, it is important to determine if an inspection recipe has become unsuitable for the wafers and tool it was setup for - until it can be determined that the inspection results reflect defects on the wafer rather than drifts in the process used to fabricate the wafer or the inspection tool itself, those inspection results are not only useless but acting on those inspection results (e.g., changing the fabrication process) can actually cause real defects on wafers (e.g., if a perfectly fine fabrication process is altered to reduce “defects” detected on a wafer that are not defects at all but are detected as such due to drifts in the inspection tool); paragraph [0026] – the embodiments described herein generally relate to automatic recipe stability monitoring and reporting - one embodiment relates to a computer-implemented method for monitoring stability of a wafer inspection recipe over time - the embodiments described herein provide an approach to automatically compute and monitor important metrics related to stability of inspection recipes on production inspection tools, based on information collected from wafer locations, which may be pre-defined, to identify potential variations in the respective semiconductor wafer fabrication processes – the embodiments described herein also provide an approach to perform automatic data collection from multiple inspection tools (e.g., via periodic polling), analyze data trends, and generate reports and alerts for events that deviate from normal behavior; paragraph [0061] – the collecting, identifying, and determining steps are performed automatically – for example, all of the steps described herein may be performed automatically by one or more of the system embodiments described herein – performing the steps automatically is advantageous for collecting and analyzing the substantial amount of inspection results described herein, which cannot be realistically managed manually, and for discovering a wafer inspection recipe instability faster than it could be discovered manually; the two items are the wafer and the tool itself – the inspection recipes are setup prior to inspection in order to properly analyze the assembly line).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have had automatically loaded item profiles prior to inspection of the two items as disclosed by Lee et al. in the system disclosed by Popp et al. in order to create an efficient assembly line and discover instability in the assembly line faster.
Regarding claim 34, Popp et al. in view of Lee et al. discloses all of the limitations as previously discussed with respect to claim 33 including that wherein the input describing a relationship between the two items is input by a user (Popp et al.: Figs. 4A and 12; paragraph [0112] – the system comprises an inspection system 1104 having a plurality of inspection devices (identified generally in Fig. 4A as reference character 1106) positioned at various places along the production line 1102 to inspect different components of each composite product produced; paragraph [0113] – as a particular example, two such cameras coupled to a processor running software can be used to inspect the amount of overlap between fastening components 82, 84, of fastening system 80 using in connection with the above-described training pants, at or near the leg and waste extremes of fastening system 80 (Figs. 1-3); paragraph [0114] – the machine vision system is configured to provide an indication of when it senses an error or failure of its tools (e.g., the object to be inspected is not present of there is insufficient gray scale signal strength due to poor contrast resulting from material variability, lighting variability, presentation of the object to the camera lens, and/or camera focus/aperture settings) – in such case, the machine vision system may or may not provide an inspection parameter, but it is preferable that such system provides an indication of the existence of an inspection failure (such as a tool failure) so that any data can be addressed accordingly (e.g., data relating to an incomplete/inaccurate inspection or a failed tool may be discarded, ignored, or discounted in value); paragraph [0119] – an information exchange 1110 is connected to receive inspection data from inspection system 1104 – preferably, the information exchange 1110 is also connected to one or more manufacturing-related databases and systems such as, for example, a quality system 1112, a machine set point database 1114, a registration control system 1116, an operator display/interface 1118, a waste/delay database 1120, or a raw material database 1122; paragraphs [0120]-[0131] – the information exchange 1110 is configured to perform one or more of the exemplary tasks as described in those paragraphs; paragraph [0153] – Fig. 4B schematically illustrates information flow to and from an information exchange; paragraph [0256] – display option 2012 enables a display “quick check” data – operator can customize which information is important to them; the input describing the relationship between the two items is received from the information exchange, which controls all of the information needed to determine whether the items pass/fail along with how the items correlate to one another, which also reads on each item having their own profile because the tolerances and whatnot are known for each item).  
Regarding claim 35, Popp et al. in view of Lee et al. discloses all of the limitations as previously discussed with respect to claim 33 including that wherein the relationship between the two items is at least one of: a. said two items are identical and produced concurrently; b. said two items are different aspects of a same item; c. said two items are different from each other but are part of a same production process; d. said two items are different stages in manufacture of an item; or e. said two items are different and produced concurrently (Popp et al.: Figs. 4A and 12; paragraph [0112] – the system comprises an inspection system 1104 having a plurality of inspection devices (identified generally in Fig. 4A as reference character 1106) positioned at various places along the production line 1102 to inspect different components of each composite product produced; paragraph [0113] – as a particular example, two such cameras coupled to a processor running software can be used to inspect the amount of overlap between fastening components 82, 84, of fastening system 80 using in connection with the above-described training pants, at or near the leg and waste extremes of fastening system 80 (Figs. 1-3); paragraph [0114] – the machine vision system is configured to provide an indication of when it senses an error or failure of its tools (e.g., the object to be inspected is not present of there is insufficient gray scale signal strength due to poor contrast resulting from material variability, lighting variability, presentation of the object to the camera lens, and/or camera focus/aperture settings) – in such case, the machine vision system may or may not provide an inspection parameter, but it is preferable that such system provides an indication of the existence of an inspection failure (such as a tool failure) so that any data can be addressed accordingly (e.g., data relating to an incomplete/inaccurate inspection or a failed tool may be discarded, ignored, or discounted in value); paragraph [0119] – an information exchange 1110 is connected to receive inspection data from inspection system 1104 – preferably, the information exchange 1110 is also connected to one or more manufacturing-related databases and systems such as, for example, a quality system 1112, a machine set point database 1114, a registration control system 1116, an operator display/interface 1118, a waste/delay database 1120, or a raw material database 1122; paragraphs [0120]-[0131] – the information exchange 1110 is configured to perform one or more of the exemplary tasks as described in those paragraphs; paragraph [0153] – Fig. 4B schematically illustrates information flow to and from an information exchange; the input describing the relationship between the two items is received from the information exchange, which controls all of the information needed to determine whether the items pass/fail along with how the items correlate to one another, which also reads on each item having their own profile because the tolerances and whatnot are known for each item).
Regarding claim 38, Popp et al. in view of Lee et al. discloses all of the limitations as previously discussed with respect to claim 33 including that wherein when the two items are identical, the controller automatically loads a single item profile and provides individual results for each item (Popp et al.: Figs. 4A and 12; Figs. 15-19A – quality reports; paragraph [0112] – the system comprises an inspection system 1104 having a plurality of inspection devices (identified generally in Fig. 4A as reference character 1106) positioned at various places along the production line 1102 to inspect different components of each composite product produced; paragraph [0113] – as a particular example, two such cameras coupled to a processor running software can be used to inspect the amount of overlap between fastening components 82, 84, of fastening system 80 using in connection with the above-described training pants, at or near the leg and waste extremes of fastening system 80 (Figs. 1-3); paragraph [0114] – the machine vision system is configured to provide an indication of when it senses an error or failure of its tools (e.g., the object to be inspected is not present of there is insufficient gray scale signal strength due to poor contrast resulting from material variability, lighting variability, presentation of the object to the camera lens, and/or camera focus/aperture settings) – in such case, the machine vision system may or may not provide an inspection parameter, but it is preferable that such system provides an indication of the existence of an inspection failure (such as a tool failure) so that any data can be addressed accordingly (e.g., data relating to an incomplete/inaccurate inspection or a failed tool may be discarded, ignored, or discounted in value); paragraph [0119] – an information exchange 1110 is connected to receive inspection data from inspection system 1104 – preferably, the information exchange 1110 is also connected to one or more manufacturing-related databases and systems such as, for example, a quality system 1112, a machine set point database 1114, a registration control system 1116, an operator display/interface 1118, a waste/delay database 1120, or a raw material database 1122; paragraphs [0120]-[0131] – the information exchange 1110 is configured to perform one or more of the exemplary tasks as described in those paragraphs; paragraph [0153] – Fig. 4B schematically illustrates information flow to and from an information exchange; the input describing the relationship between the two items is received from the information exchange, which controls all of the information needed to determine whether the items pass/fail along with how the items correlate to one another, which also reads on each item having their own profile because the tolerances and whatnot are known for each item).  
Regarding claim 39, Popp et al. in view of Lee et al. discloses all of the limitations as previously discussed with respect to claim 33 including that wherein when the two items are different aspects of a same item, the controller automatically loads item profiles for each aspect and provides both of individual results for each item and a correlated result for all items (Popp et al.: Figs. 4A and 12; Figs. 15-19A – quality reports; paragraph [0112] – the system comprises an inspection system 1104 having a plurality of inspection devices (identified generally in Fig. 4A as reference character 1106) positioned at various places along the production line 1102 to inspect different components of each composite product produced; paragraph [0113] – as a particular example, two such cameras coupled to a processor running software can be used to inspect the amount of overlap between fastening components 82, 84, of fastening system 80 using in connection with the above-described training pants, at or near the leg and waste extremes of fastening system 80 (Figs. 1-3); paragraph [0114] – the machine vision system is configured to provide an indication of when it senses an error or failure of its tools (e.g., the object to be inspected is not present of there is insufficient gray scale signal strength due to poor contrast resulting from material variability, lighting variability, presentation of the object to the camera lens, and/or camera focus/aperture settings) – in such case, the machine vision system may or may not provide an inspection parameter, but it is preferable that such system provides an indication of the existence of an inspection failure (such as a tool failure) so that any data can be addressed accordingly (e.g., data relating to an incomplete/inaccurate inspection or a failed tool may be discarded, ignored, or discounted in value); paragraph [0119] – an information exchange 1110 is connected to receive inspection data from inspection system 1104 – preferably, the information exchange 1110 is also connected to one or more manufacturing-related databases and systems such as, for example, a quality system 1112, a machine set point database 1114, a registration control system 1116, an operator display/interface 1118, a waste/delay database 1120, or a raw material database 1122; paragraphs [0120]-[0131] – the information exchange 1110 is configured to perform one or more of the exemplary tasks as described in those paragraphs; paragraph [0153] – Fig. 4B schematically illustrates information flow to and from an information exchange; the input describing the relationship between the two items is received from the information exchange, which controls all of the information needed to determine whether the items pass/fail along with how the items correlate to one another, which also reads on each item having their own profile because the tolerances and whatnot are known for each item).  
Regarding claim 40, Popp et al. in view of Lee et al. discloses all of the limitations as previously discussed with respect to claim 33 including that wherein when the two items are different from each other but are produced as part of a same production process, the controller automatically loads multiple item profile each corresponding to an item and provides individual results for each item (Popp et al.: Figs. 4A and 12; Figs. 15-19A – quality reports; paragraph [0112] – the system comprises an inspection system 1104 having a plurality of inspection devices (identified generally in Fig. 4A as reference character 1106) positioned at various places along the production line 1102 to inspect different components of each composite product produced; paragraph [0113] – as a particular example, two such cameras coupled to a processor running software can be used to inspect the amount of overlap between fastening components 82, 84, of fastening system 80 using in connection with the above-described training pants, at or near the leg and waste extremes of fastening system 80 (Figs. 1-3); paragraph [0114] – the machine vision system is configured to provide an indication of when it senses an error or failure of its tools (e.g., the object to be inspected is not present of there is insufficient gray scale signal strength due to poor contrast resulting from material variability, lighting variability, presentation of the object to the camera lens, and/or camera focus/aperture settings) – in such case, the machine vision system may or may not provide an inspection parameter, but it is preferable that such system provides an indication of the existence of an inspection failure (such as a tool failure) so that any data can be addressed accordingly (e.g., data relating to an incomplete/inaccurate inspection or a failed tool may be discarded, ignored, or discounted in value); paragraph [0119] – an information exchange 1110 is connected to receive inspection data from inspection system 1104 – preferably, the information exchange 1110 is also connected to one or more manufacturing-related databases and systems such as, for example, a quality system 1112, a machine set point database 1114, a registration control system 1116, an operator display/interface 1118, a waste/delay database 1120, or a raw material database 1122; paragraphs [0120]-[0131] – the information exchange 1110 is configured to perform one or more of the exemplary tasks as described in those paragraphs; paragraph [0153] – Fig. 4B schematically illustrates information flow to and from an information exchange; the input describing the relationship between the two items is received from the information exchange, which controls all of the information needed to determine whether the items pass/fail along with how the items correlate to one another, which also reads on each item having their own profile because the tolerances and whatnot are known for each item).  
Regarding claim 41, Popp et al. in view of Lee et al. discloses all of the limitations as previously discussed with respect to claim 33 including that wherein when the two items are different stages in the manufacture of an item, the controller automatically loads item profiles for each stage and provides both of individual results for each item and a correlated result for all stages of an item (Popp et al.: Figs. 4A and 12; Figs. 15-19A – quality reports; paragraph [0112] – the system comprises an inspection system 1104 having a plurality of inspection devices (identified generally in Fig. 4A as reference character 1106) positioned at various places along the production line 1102 to inspect different components of each composite product produced; paragraph [0113] – as a particular example, two such cameras coupled to a processor running software can be used to inspect the amount of overlap between fastening components 82, 84, of fastening system 80 using in connection with the above-described training pants, at or near the leg and waste extremes of fastening system 80 (Figs. 1-3); paragraph [0114] – the machine vision system is configured to provide an indication of when it senses an error or failure of its tools (e.g., the object to be inspected is not present of there is insufficient gray scale signal strength due to poor contrast resulting from material variability, lighting variability, presentation of the object to the camera lens, and/or camera focus/aperture settings) – in such case, the machine vision system may or may not provide an inspection parameter, but it is preferable that such system provides an indication of the existence of an inspection failure (such as a tool failure) so that any data can be addressed accordingly (e.g., data relating to an incomplete/inaccurate inspection or a failed tool may be discarded, ignored, or discounted in value); paragraph [0119] – an information exchange 1110 is connected to receive inspection data from inspection system 1104 – preferably, the information exchange 1110 is also connected to one or more manufacturing-related databases and systems such as, for example, a quality system 1112, a machine set point database 1114, a registration control system 1116, an operator display/interface 1118, a waste/delay database 1120, or a raw material database 1122; paragraphs [0120]-[0131] – the information exchange 1110 is configured to perform one or more of the exemplary tasks as described in those paragraphs; paragraph [0153] – Fig. 4B schematically illustrates information flow to and from an information exchange; the input describing the relationship between the two items is received from the information exchange, which controls all of the information needed to determine whether the items pass/fail along with how the items correlate to one another, which also reads on each item having their own profile because the tolerances and whatnot are known for each item).  
Regarding claim 42, Popp et al. in view of Lee et al. discloses all of the limitations as previously discussed with respect to claim 33 including that wherein when the two items are different, the controller automatically loads item profiles for each item and provides individual results for each item (Popp et al.: Figs. 4A and 12; Figs. 15-19A – quality reports; paragraph [0112] – the system comprises an inspection system 1104 having a plurality of inspection devices (identified generally in Fig. 4A as reference character 1106) positioned at various places along the production line 1102 to inspect different components of each composite product produced; paragraph [0113] – as a particular example, two such cameras coupled to a processor running software can be used to inspect the amount of overlap between fastening components 82, 84, of fastening system 80 using in connection with the above-described training pants, at or near the leg and waste extremes of fastening system 80 (Figs. 1-3); paragraph [0114] – the machine vision system is configured to provide an indication of when it senses an error or failure of its tools (e.g., the object to be inspected is not present of there is insufficient gray scale signal strength due to poor contrast resulting from material variability, lighting variability, presentation of the object to the camera lens, and/or camera focus/aperture settings) – in such case, the machine vision system may or may not provide an inspection parameter, but it is preferable that such system provides an indication of the existence of an inspection failure (such as a tool failure) so that any data can be addressed accordingly (e.g., data relating to an incomplete/inaccurate inspection or a failed tool may be discarded, ignored, or discounted in value); paragraph [0119] – an information exchange 1110 is connected to receive inspection data from inspection system 1104 – preferably, the information exchange 1110 is also connected to one or more manufacturing-related databases and systems such as, for example, a quality system 1112, a machine set point database 1114, a registration control system 1116, an operator display/interface 1118, a waste/delay database 1120, or a raw material database 1122; paragraphs [0120]-[0131] – the information exchange 1110 is configured to perform one or more of the exemplary tasks as described in those paragraphs; paragraph [0153] – Fig. 4B schematically illustrates information flow to and from an information exchange; the input describing the relationship between the two items is received from the information exchange, which controls all of the information needed to determine whether the items pass/fail along with how the items correlate to one another, which also reads on each item having their own profile because the tolerances and whatnot are known for each item).  
Regarding claim 43, Popp et al. in view of Lee et al. discloses all of the limitations as previously discussed with respect to claims 33 and 42 including that wherein images related to the individual results for each item are stored and linked so as to be retrievable as a correlated set of images (Popp et al.: Figs. 4A and 12; Figs. 15-19A – quality reports; paragraph [0112] – the system comprises an inspection system 1104 having a plurality of inspection devices (identified generally in Fig. 4A as reference character 1106) positioned at various places along the production line 1102 to inspect different components of each composite product produced; paragraph [0113] – as a particular example, two such cameras coupled to a processor running software can be used to inspect the amount of overlap between fastening components 82, 84, of fastening system 80 using in connection with the above-described training pants, at or near the leg and waste extremes of fastening system 80 (Figs. 1-3); paragraph [0114] – the machine vision system is configured to provide an indication of when it senses an error or failure of its tools (e.g., the object to be inspected is not present of there is insufficient gray scale signal strength due to poor contrast resulting from material variability, lighting variability, presentation of the object to the camera lens, and/or camera focus/aperture settings) – in such case, the machine vision system may or may not provide an inspection parameter, but it is preferable that such system provides an indication of the existence of an inspection failure (such as a tool failure) so that any data can be addressed accordingly (e.g., data relating to an incomplete/inaccurate inspection or a failed tool may be discarded, ignored, or discounted in value); paragraph [0119] – an information exchange 1110 is connected to receive inspection data from inspection system 1104 – preferably, the information exchange 1110 is also connected to one or more manufacturing-related databases and systems such as, for example, a quality system 1112, a machine set point database 1114, a registration control system 1116, an operator display/interface 1118, a waste/delay database 1120, or a raw material database 1122; paragraphs [0120]-[0131] – the information exchange 1110 is configured to perform one or more of the exemplary tasks as described in those paragraphs; paragraph [0153] – Fig. 4B schematically illustrates information flow to and from an information exchange; the input describing the relationship between the two items is received from the information exchange, which controls all of the information needed to determine whether the items pass/fail along with how the items correlate to one another, which also reads on each item having their own profile because the tolerances and whatnot are known for each item).  
Regarding claim 44, Popp et al. in view of Lee et al. discloses all of the limitations as previously discussed with respect to claim 33 including that wherein the item profiles comprise parameters of the items as captured in images by one or more of the camera assemblies (Popp et al.: Figs. 4A and 12; Figs. 15-19A – quality reports; paragraph [0112] – the system comprises an inspection system 1104 having a plurality of inspection devices (identified generally in Fig. 4A as reference character 1106) positioned at various places along the production line 1102 to inspect different components of each composite product produced; paragraph [0113] – as a particular example, two such cameras coupled to a processor running software can be used to inspect the amount of overlap between fastening components 82, 84, of fastening system 80 using in connection with the above-described training pants, at or near the leg and waste extremes of fastening system 80 (Figs. 1-3); paragraph [0114] – the machine vision system is configured to provide an indication of when it senses an error or failure of its tools (e.g., the object to be inspected is not present of there is insufficient gray scale signal strength due to poor contrast resulting from material variability, lighting variability, presentation of the object to the camera lens, and/or camera focus/aperture settings) – in such case, the machine vision system may or may not provide an inspection parameter, but it is preferable that such system provides an indication of the existence of an inspection failure (such as a tool failure) so that any data can be addressed accordingly (e.g., data relating to an incomplete/inaccurate inspection or a failed tool may be discarded, ignored, or discounted in value); paragraph [0119] – an information exchange 1110 is connected to receive inspection data from inspection system 1104 – preferably, the information exchange 1110 is also connected to one or more manufacturing-related databases and systems such as, for example, a quality system 1112, a machine set point database 1114, a registration control system 1116, an operator display/interface 1118, a waste/delay database 1120, or a raw material database 1122; paragraphs [0120]-[0131] – the information exchange 1110 is configured to perform one or more of the exemplary tasks as described in those paragraphs; paragraph [0153] – Fig. 4B schematically illustrates information flow to and from an information exchange; the input describing the relationship between the two items is received from the information exchange, which controls all of the information needed to determine whether the items pass/fail along with how the items correlate to one another, which also reads on each item having their own profile because the tolerances and whatnot are known for each item).  
Regarding claim 45, Popp et al. in view of Lee et al. discloses all of the limitations as previously discussed with respect to claim 33 including that wherein each inspection assembly comprises a mounting arm and wherein at least two camera assemblies are mounted on a single mounting arm (Popp et al.: Figs. 4A and 12 – the cameras will be mounted accordingly; paragraph [0112] – the system comprises an inspection system 1104 having a plurality of inspection devices (identified generally in Fig. 4A as reference character 1106) positioned at various places along the production line 1102 to inspect different components of each composite product produced; paragraph [0113] – as a particular example, two such cameras coupled to a processor running software can be used to inspect the amount of overlap between fastening components 82, 84, of fastening system 80 using in connection with the above-described training pants, at or near the leg and waste extremes of fastening system 80 (Figs. 1-3); paragraph [0114] – the machine vision system is configured to provide an indication of when it senses an error or failure of its tools (e.g., the object to be inspected is not present of there is insufficient gray scale signal strength due to poor contrast resulting from material variability, lighting variability, presentation of the object to the camera lens, and/or camera focus/aperture settings) – in such case, the machine vision system may or may not provide an inspection parameter, but it is preferable that such system provides an indication of the existence of an inspection failure (such as a tool failure) so that any data can be addressed accordingly (e.g., data relating to an incomplete/inaccurate inspection or a failed tool may be discarded, ignored, or discounted in value); paragraph [0119] – an information exchange 1110 is connected to receive inspection data from inspection system 1104 – preferably, the information exchange 1110 is also connected to one or more manufacturing-related databases and systems such as, for example, a quality system 1112, a machine set point database 1114, a registration control system 1116, an operator display/interface 1118, a waste/delay database 1120, or a raw material database 1122; paragraphs [0120]-[0131] – the information exchange 1110 is configured to perform one or more of the exemplary tasks as described in those paragraphs; paragraph [0153] – Fig. 4B schematically illustrates information flow to and from an information exchange; the input describing the relationship between the two items is received from the information exchange, which controls all of the information needed to determine whether the items pass/fail along with how the items correlate to one another, which also reads on each item having their own profile because the tolerances and whatnot are known for each item).  
Regarding claim 46, Popp et al. in view of Lee et al. discloses all of the limitations as previously discussed with respect to claims 33 and 45 including that wherein each one of said at least two camera assemblies captures adjacent or overlapping fields of view of the items (Popp et al.: Figs. 4A and 12; Figs. 15-19A – the cameras capture adjacent views as can been seen from the quality reports; paragraph [0112] – the system comprises an inspection system 1104 having a plurality of inspection devices (identified generally in Fig. 4A as reference character 1106) positioned at various places along the production line 1102 to inspect different components of each composite product produced; paragraph [0113] – as a particular example, two such cameras coupled to a processor running software can be used to inspect the amount of overlap between fastening components 82, 84, of fastening system 80 using in connection with the above-described training pants, at or near the leg and waste extremes of fastening system 80 (Figs. 1-3); paragraph [0114] – the machine vision system is configured to provide an indication of when it senses an error or failure of its tools (e.g., the object to be inspected is not present of there is insufficient gray scale signal strength due to poor contrast resulting from material variability, lighting variability, presentation of the object to the camera lens, and/or camera focus/aperture settings) – in such case, the machine vision system may or may not provide an inspection parameter, but it is preferable that such system provides an indication of the existence of an inspection failure (such as a tool failure) so that any data can be addressed accordingly (e.g., data relating to an incomplete/inaccurate inspection or a failed tool may be discarded, ignored, or discounted in value); paragraph [0119] – an information exchange 1110 is connected to receive inspection data from inspection system 1104 – preferably, the information exchange 1110 is also connected to one or more manufacturing-related databases and systems such as, for example, a quality system 1112, a machine set point database 1114, a registration control system 1116, an operator display/interface 1118, a waste/delay database 1120, or a raw material database 1122; paragraphs [0120]-[0131] – the information exchange 1110 is configured to perform one or more of the exemplary tasks as described in those paragraphs; paragraph [0153] – Fig. 4B schematically illustrates information flow to and from an information exchange; the input describing the relationship between the two items is received from the information exchange, which controls all of the information needed to determine whether the items pass/fail along with how the items correlate to one another, which also reads on each item having their own profile because the tolerances and whatnot are known for each item).   
 

Allowable Subject Matter
Claims 36, 37, and 47-49 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Prior art, alone or in combination, fails to teach or fairly suggest the combination of elements as described below:
The appliance comprises a user interface (UI), wherein said UI provides a list of relationships and the input is input by selecting a relationship from said list via a selection mechanism (Dependent claim 36, which depends from claims 33 and 35; claim 37 depends from claim 36).  
The appliance further comprises sensors mounted between said camera assemblies, wherein said sensors are adapted to detect the positions and angles between said camera assemblies relative to one another and for outputting said detected positions and angles to said controller (Dependent claim 47, which depends from claims 33, 45, and 46; claims 48 and 49 depend from claim 47).  

 
 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER R JONES whose telephone number is (571)272-7368. The examiner can normally be reached Mon. - Fri.: 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HEATHER R JONES/Primary Examiner, Art Unit 2481                                                                                                                                                                                                        
October 12, 2022